Citation Nr: 0412523	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  99-11-643a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to July 1979 
and from October 1981 to November 1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decisions of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In November 2000 the case was remanded for further 
evidentiary development.  While in remand status, the RO 
granted service connection for lumbosacral strain and 
bilateral carpal tunnel syndrome.  Thus the issues of service 
connection for lumbosacral strain and bilateral carpal tunnel 
syndrome are no longer before the Board. 

The veteran testified before a hearing officer at the RO in 
November 1999, and before the undersigned in May 2000.

REMAND

At the May 2000 hearing before the undersigned, the veteran 
testified that he had to leave post-service employment at the 
Bureau of Motor Vehicles because of frequent absences due to 
asthma.  The Board believes that development should be 
undertaken to obtain any available evidence documenting the 
foregoing. 

Pursuant to the Board's remand directive, the veteran was 
provided a VA examination in April 2003 to determine the 
etiology of his asthma.  Unfortunately, the medical opinion 
provided by the examiner is not adequate for adjudication 
purposes.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should undertake all indicated 
development to obtain any available 
documentation concerning the termination 
of the veteran's employment at the Bureau 
of Motor Vehicles.  

2.  The RO should request the veteran to 
provide any pertinent evidence in his 
possession.  

3.  Then, the RO should undertake any 
other indicated development, to include 
making arrangements for the claims 
folders to be reviewed by the VA 
physician who examined the veteran in 
April 2003 or by another physician with 
appropriate expertise if that physician 
is unavailable.  Based upon the review of 
the claims folders, the physician should 
provide an opinion as to whether the 
veteran's asthma clearly and unmistakably 
existed prior to his entry onto active 
duty and if so an opinion as to whether 
the pre-existing asthma clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of his periods of active duty.  
The supporting rationale for all opinions 
expressed should also be provided.

4.  The RO should then readjudicate the 
claim based upon a review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

